PER CURIAM.
Appellant seeks reversal of a final judgment, entered pursuant to jury verdict, finding her guilty of three counts of possession of narcotics and narcotic paraphernalia.
We have carefully examined the record on appeal and have considered the briefs filed by the parties herein. It is our conclusion that appellant has failed to demonstrate reversible error in the proceedings below and the judgment appealed is accordingly affirmed.
*341REED, C. J., and LESTER, M. IGNATIUS, Associate Judge, concur.
MAGER, J., dissents with opinion.